Exhibit 10.15

 

AMENDMENT NO. 2

TO

BOARD ADVISER AGREEMENT

 

 

AMENDMENT NO. 2 TO BOARD ADVISER AGREEMENT (this “Amendment”) dated as of
December 31, 2019 (the “Amendment Date”) by and between GYRODYNE, LLC, a New
York limited liability company (the “Company”) and JAD FAKHRY, an individual
residing at 840 Hinckley Road, Suite 250, Burlingame, California 94010 (the
"Adviser").

 

WHEREAS, the Adviser and the Company are parties to that certain board adviser
agreement dated as of May 24, 2016 (the “Original Agreement”, and as amended
from time to time, the “Agreement”); and

 

WHEREAS, the Original Agreement was amended by Amendment No. 1 thereto dated as
of November 24, 2017; and

 

WHEREAS, the term of the Agreement as amended by Amendment No. 1 thereto expired
by its terms November 24, 2018; and

 

WHEREAS, the Adviser and the Company wish to supplement and amend the Agreement
upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.     Effective Date. This Amendment shall be effective as of the Amendment
Date.

 

2.     Definitions. For purposes of this Amendment, any capitalized term not
otherwise defined herein shall have the meaning set forth in the Agreement.

 

3.     Amendments.

 

a.     Section 3 of the Agreement is hereby amended by restating the first
sentence thereof to read in its entirety as follows:

 

” This Agreement shall commence on the date hereof and expire on November 24,
2020, provided that either party may terminate the Agreement, with or without
reason, by written notice to the other, and provided further that the provisions
of Section 4.2, Section 6 and Section 7 shall survive any termination or
expiration of this Agreement.”

 

 

--------------------------------------------------------------------------------

 

 

b.     Section 4.1 of the Agreement is hereby amended by restating the first
sentence thereof to read in its entirety as follows:

 

“As the exclusive compensation for the Adviser's services under this Agreement,
the Company shall pay to the Adviser a fee (the “Adviser Fee”) of Seven Thousand
Five Hundred Dollars ($7,500) per each fiscal quarter hereunder, which shall be
paid on or about January 15, April 15, July 15 and October 15 during the term
hereof commencing January 15, 2018 for services provided during the quarter just
ended; provided, however, that the Adviser agrees that all Adviser Fee payments
otherwise payable hereunder on or following January 15, 2020 shall accrue and
only be payable on December 15, 2026 or such earlier date as the Company may
make payment following termination of all aggregated nonqualified deferred
compensation arrangements in accordance with Code Section 409A (the “Payment
Date”); and provided further, however, that such deferred Adviser Fee amounts
shall accrue interest at the rate of Five Percent (5%) per annum and be payable
on the Payment Date.”

 

4.     Entire Agreement; Ratification. This Amendment supersedes all previous
agreements, and constitutes the entire agreement of whatsoever kind or nature
existing between the parties, relating to the subject matter within. As between
the parties, no oral statement or prior written material not specifically
incorporated herein shall be of any force and effect. Except as specifically
amended herein, the Agreement is to remain in full force and effect, and, as
amended by this Amendment, is hereby ratified and confirmed in all respects.

 

5.     Amendments. No further changes in or additions to the Agreement shall be
recognized unless and until made in writing and signed by both the Company and
the Adviser.

 

6.     Captions Not Controlling. The divisions of this Amendment into sections
and the use of captions and headings in connection therewith are solely for
convenience and shall have no legal effect in construing the provisions of this
Amendment.

 

7.     Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule thereof.

 

8.     Successors and Assigns. The parties hereto agree that the covenants and
agreements herein contained shall be binding on and shall inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns.

 

9.     This Amendment may be executed in counterparts, each of which will be
deemed to be an original copy of this Amendment and both of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Amendment and of signature pages by facsimile or other
electronic transmission shall constitute effective execution and delivery of
this Amendment as to the parties and may be used in lieu of the original
Amendment for all purposes.

 

 

 

[signatures appear on next page]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date and year first above written.

 

 

 

 

COMPANY:

 

GYRODYNE, LLC

 

 

 

By: ___________________________

Name:

Title:

 

 

 

ADVISER:

             

_____________________________

 

Jad Fakhry

 